Exhibit 10.6(ii)        


                                                    
BARNES GROUP INC.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


as amended and restated effective April 1, 2012


PREAMBLE




This Supplemental Executive Retirement Plan (the “Plan”) was amended by the
Board of Directors of the Company on May 16, 1997 and December 31, 2007. It was
further amended effective as of May 30, 2008, January 1, 2009, February 8, 2010
and April 1, 2012.


The amendments to the Plan that were adopted on December 31, 2007 were not
intended to enhance (within the meaning of Treasury Regulation section
1.409A-6(a)(4)) any benefit or right existing under the Plan on or before that
date, and the Plan as amended on December 31, 2007 was to be administered,
interpreted and construed accordingly. To the extent that prior to May 30, 2008
any benefits under the Plan as modified or supplemented (if at all) by any
written individual agreement with a participant were “grandfathered” from
Section 409A of the Code (i.e., were compensation to which Section 409A of the
Code does not apply, according to Treasury Regulation section 1.409A-6 or any
other applicable Treasury Department guidance), such benefits shall be
determined in accordance with, and be governed exclusively by, the provisions of
the Plan as in effect before May 30, 2008 and such individual agreement, if
applicable. To the extent that any benefits under the Plan were not
“grandfathered” from Section 409A of the Code prior to May 30, 2008, and to the
extent that any benefits are accrued under the Plan on and after that date, then
effective January 1, 2009, such benefits shall be determined in accordance with,
and be governed by, the provisions of the Plan as amended and in effect from
time to time on and after January 1, 2009.


Notwithstanding the preceding sentence, the provisions of the Plan as amended
and in effect from time to time on and after January 1, 2009 applicable to the
computation of benefits, to the commencement date of such benefits, and to the
time and form of payment, as well as any other provisions of the Plan as so
amended that are impossible or impracticable to apply to benefits already in pay
status, shall not apply to benefits in pay status prior to January 1, 2009, to
the extent such provisions are not required to apply pursuant to guidance
prescribed by the Treasury Department under Section 409A of the Internal Revenue
Code (including, but not limited to, section XII.F of the preamble to the final
regulations under such Section 409A and section 3.02 of IRS Notice 2007-86);
rather, the applicable terms of the Plan in effect prior to January 1, 2009, as
modified or supplemented (if at all) by any written individual agreement with a
participant in accordance with Section 409A of the Internal Revenue Code and
Treasury Department


--------------------------------------------------------------------------------


guidance thereunder, construed and supplemented as necessary in accordance with
the applicable provisions of Section 409A of the Internal Revenue Code and
Treasury Department guidance thereunder, shall apply to such benefits. To the
extent permissible under applicable provisions of Section 409A of the Internal
Revenue Code and Treasury Department guidance thereunder, this paragraph also
shall apply to benefits not yet in pay status prior to January 1, 2009 but with
respect to which all events necessary to receive the payment have occurred
before January 1, 2009. For the avoidance of doubt, this paragraph shall not
apply to any benefits to which the fourth sentence of this Preamble (relating to
“grandfathered” benefits) applies.


This Plan was amended and restated effective April 1, 2012, to terminate
eligibility for benefits hereunder except with respect to participants who were
receiving benefits hereunder as of April 1, 2012 or who were vested in their
benefits hereunder as of April 1, 2012.


--------------------------------------------------------------------------------


SECTION 1


DEFINITIONS


1.1    “Benefits Committee” shall mean the Benefits Committee appointed by the
Board or its successor.


1.2    “Board” shall mean the Board of Directors of Barnes Group Inc., or its
successor.


1.3    “Code” shall mean the Internal Revenue Code of 1986, as amended, as or it
may be amended from time to time.


1.4    “Committee” shall mean the Compensation and Management Development
Committee of the Board or its successor.


1.5    “Company” shall mean Barnes Group Inc. and each subsidiary and affiliated
corporation that has adopted the Plan for the benefit of one or more employees.


1.6    “Participant” shall have the meaning set forth in Section 3.


1.7    “Plan” shall mean the Barnes Group Inc. Supplemental Executive Retirement
Plan, as amended and set forth herein or in any amendment hereto.


1.8    “Qualified Plan” shall mean the Barnes Group Inc. Salaried Retirement
Income Plan as amended and in effect from time to time, a pension plan which is
intended to satisfy the requirements for qualification under Section 401(a) of
the Code.


1.9    “RBEP” shall mean the Barnes Group Inc. Retirement Benefit Equalization
Plan, as amended and in effect from time to time.


1.10    “Separation from Service” shall mean a “separation from service” from
the Company and all corporations and other trades or businesses aggregated with
the Company, as determined under rules set forth in Treasury Regulation section
1.409A-1(h), as in effect from time to time, or a successor thereto. If there is
a question as to whether a Participant’s employment has been terminated or his
or her employment relationship remains intact on account of the types of
absences described in (a), (b), and (c) below, the following rules (to be
interpreted consistent with Treasury Regulation section 1.409A-1(h)) shall
apply:


(a) The employment relationship shall be treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Participant retains a right to reemployment with the Company under
an applicable statute or by contract. If the period of leave exceeds six months
and the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date


--------------------------------------------------------------------------------


immediately following such six-month period.


(b) For purposes of this Section 1.10, a leave of absence constitutes a “bona
fide” leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Company.


(c) Notwithstanding the foregoing, where (i) a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
last for a continuous period of not less than six months, and (ii) such
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a 29-month period of absence shall be substituted for the six-month period
described in paragraph (a) hereof, regardless of whether the Participant retains
a contractual right to reemployment, unless the employment relationship is
otherwise terminated by the Company or the Participant.


1.11    “Specified Employee” shall mean a “Specified Employee” within the
meaning of Treasury Regulation section 1.409A-1(i) as in effect from time to
time, as determined in accordance with Section 5 below.


1.12    “Spouse” shall mean the individual to whom the Participant is legally
married by civil or religious ceremony under the laws of the state in which the
Participant is legally domiciled on the date the determination of whether there
is a Spouse is being made.


1.13    “SSORP” shall mean the Barnes Group Inc. Supplemental Senior Officer
Retirement Plan, as amended and in effect from time to time.






--------------------------------------------------------------------------------


SECTION 2


PURPOSE OF PLAN


2.1    Purpose. The Plan is intended to provide supplemental retirement benefits
to selected executives of the Company. Such benefits shall be payable out of the
general assets of the Company. Notwithstanding the foregoing, in the discretion
of the Committee, the Company may enter into one or more grantor trusts
(sometimes known as “rabbi trusts”) for the purpose of financing part or all of
its obligations under the Plan.


--------------------------------------------------------------------------------




SECTION 3


ENTITLEMENT TO A BENEFIT


3.1    Participant’s Entitlement to a Benefit. Subject to Section 6.8, an
individual shall be entitled to a benefit under Section 4 of this Plan if he or
she (a) meets one of the criteria in (i) or (ii) below and (b) as of April 1,
2012, is (x) receiving benefits hereunder or (y) vested in his or her benefits
in accordance with the terms herein:


(a) The individual is an Executive Officer of Barnes Group Inc. (as determined
by the Committee) on or after November 16, 1979, who has a Separation from
Service (whether as an Officer or as a non-Officer) at or after age 55 with a
vested benefit under the Qualified Plan and with 10 or more years of service; or


(b) The individual is an employee of the Company who has been designated to
participate in this Plan by the Committee.


The Committee shall determine how “years of service” are determined for purposes
of this Plan and, consistent with any applicable written employment or similar
agreement between the Company and a Participant, may provide credit for both
periods of employment with the Company and affiliates of the Company and other
credit.


In no event shall a benefit be provided under this Plan except on account of a
Participant’s Separation from Service. (Thus, for example, no benefit shall be
paid on account of death, disability, or other reasons.) An individual entitled
to a benefit hereunder is a “Participant.”


--------------------------------------------------------------------------------




SECTION 4


BENEFITS


4.1    Benefit Components. The Plan provides a Qualified Plan component, a SSORP
component, and a RBEP component, determined in the manner set forth below. A
Participant who does not have a Spouse on the date the payment of benefits
hereunder actually commences (with regard to Section 5.1) shall receive the
Qualified Plan component only. A Participant who has a Spouse on such date shall
receive (a) the Qualified Plan component and the SSORP component, if he or she
participates in the SSORP, or (b) the Qualified Plan component and the RBEP
component, if he or she participates in the RBEP, or (c) the Qualified Plan
component, the SSORP component and the RBEP component, if he participates in the
SSORP and was designated by the Committee to participate in the RBEP on or after
February 8, 2010 and after the date on which he satisfied the age and service
conditions to receive a benefit payable upon Separation from Service (as defined
in the SSORP) under the SSORP, with “participation” determined by the Committee
in the event of any ambiguity.


4.2    Qualified Plan Component. This component shall be the product, determined
as of the Participant’s Benefit Commencement Date hereunder, of (a) the
Participant’s Qualified Plan Benefit, times (b) one (1.0) minus the 50%
contingent annuitant factor applicable under the Qualified Plan for the ages of
the Participant and the Participant’s Spouse (or, if the Participant has no
Spouse, for an assumed Spouse with the same age as the Participant).


4.3    SSORP Component. This component shall be the product, determined as of
the Participant’s Benefit Commencement Date hereunder, of (a) the Participant’s
SSORP Benefit, if any, times (b) one (1.0) minus the 50% contingent annuitant
factor applicable under the Qualified Plan for the ages of the Participant and
the Spouse.


4.4    RBEP Component. This component shall be the product, determined as of the
Participant’s Benefit Commencement Date hereunder, of (a) the Participant’s RBEP
benefit, if any, times (b) one (1.0) minus the 50% contingent annuitant factor
applicable under the Qualified Plan for the ages of the Participant and the
Spouse.


4.5    Definition of Terms. For purposes of determining the benefits payable
pursuant to this Section 4, the following terms shall have the following
meanings:


(a) “Qualified Plan Benefit” shall mean the amount of pension benefit that is or
would be payable to the Participant under the Qualified Plan, expressed in the
form of a single life annuity, as of the Benefit Commencement Date under this
Plan (but not including any amount accrued under the Qualified Plan after a
Separation from Service, within the meaning of this Plan, on or after May 30,
2008), whether or not the Participant actually receives his or her Qualified
Plan benefits in that form and at that time.     


--------------------------------------------------------------------------------




(b) “SSORP Benefit” shall mean the amount of retirement benefit that is or would
be payable to the Participant under the SSORP, expressed in the form of a single
life annuity, as of the Benefit Commencement Date under this Plan (but not
including any amount accrued under the SSORP after a Separation from Service,
within the meaning of this Plan, on or after May 30, 2008), whether or not the
Participant actually receives his or her SSORP benefits in that form.


(c) “RBEP Benefit” shall mean the amount of retirement benefit that is or would
be payable to the Participant under the RBEP, expressed in the form of a single
life annuity, as of the Benefit Commencement Date under this Plan (but not
including any amount accrued under the RBEP after a Separation from Service,
within the meaning of this Plan, on or after May 30, 2008), whether or not the
Participant actually receives his or her RBEP benefits in that form.


4.6    Form of Benefit. Except as provided in Sections 4.8 and 4.9, the benefit
payable to a Participant under this Plan shall be payable solely in the form of
a single life annuity providing monthly payments, with the first payment to be
due on the Benefit Commencement Date specified below but actually commencing
within the 90-day period beginning on the Benefit Commencement Date (subject to
Section 5.1) and ending with the last payment made to the Participant prior to
his or her death. Consistent with Section 5.1, any payment due for a month prior
to the month in which benefits actually commence shall be paid when benefits
actually commence, with no adjustment for interest.


4.7    Benefit Commencement Date. The Benefit Commencement Date under this Plan
shall be as follows:


(a) If the Participant is entitled to a SSORP Component, the Benefit
Commencement Date for both the Participant’s Qualified Plan Component and SSORP
Component shall be the Participant’s “Benefit Commencement Date” under the
SSORP;


(b) If the Participant is entitled to a RBEP Component, the Benefit Commencement
Date for both the Participant’s Qualified Plan Component and RBEP Component
shall be the Participant’s “Benefit Commencement Date” under the RBEP; and


(c) If the Participant is not entitled to either a SSORP or a RBEP Component but
is entitled to a Qualified Plan Component, the Benefit Commencement Date for
such Component shall be the first day of the month following the day on which
the Participant has a Separation from Service, within the meaning of this Plan;
provided, however, that if a Participant becomes entitled to a benefit hereunder
prior to his or her 55th birthday, the Benefit Commencement Date shall be the
first day of the month following the Participant’s 55th birthday.




--------------------------------------------------------------------------------


4.8    Form of Benefit for SSORP, Group II Participants. If a Participant under
this Plan is entitled to a SSORP Component and is a Group II Participant in the
SSORP, the SSORP Component shall be converted from the form of a single life
annuity to a lump sum and then paid in five installments, with the first
installment paid within the 90-day period beginning on the Participant’s Benefit
Commencement Date specified in Section 4.7 (but subject to Section 5.1) and the
last four installments paid on anniversaries of the Benefit Commencement Date.
The Participant’s Qualified Plan Component shall be paid in the form of a life
annuity, pursuant to the foregoing provisions of this Section 4. Determination
of the amounts payable hereunder in installments shall be made by the Committee,
in consultation with the Company’s actuary, and in accordance with a methodology
that is substantially similar to that used for computing installments under the
SSORP. Notwithstanding the foregoing, any installments payable hereunder shall
be discontinued, with no installment or other form of payment provided to a
beneficiary or any other person, in the event of a Participant’s death before
the receipt of five installments.


4.9    Lump Sum Cashout. Notwithstanding the foregoing or any other provisions
of the Plan, in the discretion of the Committee, a lump sum may be paid to a
Participant within 90 days of the Participant’s Benefit Commencement Date
(subject to Section 5.1) in satisfaction of his or her interest under this Plan
if the value thereof as of the Participant’s Benefit Commencement Date does not
exceed the applicable dollar amount under Section 402(g)(1)(B) of the Code and
the payment results in the termination and liquidation of the entirety of the
Participant’s interest under the Plan, including all agreements, methods,
program, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treasury Regulation section 1.409A-1(c)(2). The
Committee shall document its decision to make a lump sum payment hereunder on or
before the date of the payment.


--------------------------------------------------------------------------------


SECTION 5


SECTION 409A PROVISIONS


5.1    Six-Month Delay Rule. Notwithstanding any provision of this Plan to the
contrary, (a) no ”distributions” (within the meaning of Treasury Regulation
section 1.409A-1(c)(3)(v)) of deferred compensation that is subject to Section
409A of the Code may be made pursuant to this Plan to a Specified Employee due
to a Separation from Service before the date that is six months after the date
of such Specified Employee’s Separation from Service; and (b) any distribution
that, but for the preceding clause (a), would be made before the date that is
six months after the date of the Specified Employee’s Separation from Service
shall be paid on the first day of the seventh month following the date of his or
her Separation from Service. For the avoidance of doubt, the preceding sentence
shall apply to any amount (and only to any amount) to be paid pursuant to this
Plan to which Code Section 409A(a)(2)(B)(i) (relating to Specified Employees)
applies, and shall not apply to any amount or benefit to be paid or provided
pursuant to this Plan if and to the extent that such amount or benefit is not
subject to Section 409A of the Code for any reason, including, without
limitation, Treasury Regulation section 1.409A-1(a)(5) (relating to welfare
benefit plans), Treasury Regulation section 1.409A-1(b)(4) (relating to
short-term deferrals), Treasury Regulation section 1.409A-1(b)(9) (relating to
separation pay plans), or the “grandfather” rules incorporated in Treasury
Regulation section 1.409A-6(a).


5.2    Specified Employees. If at any time during the 12-month period ending on
any “specified employee identification date”, which shall be December 31, a
person who participates in or has any legally binding right, contingent or
otherwise, under this Plan (a “Plan Participant”) is in Salary Grade 20 or above
or meets the requirements of Code section 416(i)(1)(A)(ii) or (iii) (applied in
accordance with the Treasury Regulations thereunder and disregarding Code
section 416(i)(5)), then the Plan Participant shall be treated as a Specified
Employee for purposes of Section 5.1 above for the entire 12-month period
beginning on the “specified employee effective date”, which shall be the January
1 that immediately follows such specified employee identification date, unless
the Board or the Committee at any time prescribes a different method of
identifying service providers who will be subject to the six month delay
required by Section 409A(a)(2)(B)(i) of the Code (the “Six Month Delay”) in
accordance with Treasury Regulation section 1.409A-1(i) or the transition rules
and official guidance under Code Section 409A (a “Different Identification
Method”) or elects a different specified employee identification date or
specified employee effective date or makes any other election that may be made
in accordance with Treasury Regulation section 1.409A-1(i) or the transition
rules and official guidance under Code Section 409A (a “Different Election”), in
which case whether the Participant shall be treated as a Specified Employee
shall be determined in accordance with any such Different Identification Method
so prescribed and any such Different Election so made by the Board or Committee.
By participating or continuing to participate in this Plan or accepting any
legally binding right under this Plan, each Participant irrevocably (a)


--------------------------------------------------------------------------------


consents to any such Different Identification Method that the Board or Committee
may prescribe at any time and any such Different Election that the Board or
Committee may make at any time for purposes of identifying the service providers
who will be subject to the Six Month Delay with respect to payments under this
Plan, and (b) agrees that the Participant’s consent to any such Different
Identification Method or Different Election shall be as effective as if such
Different Identification Method or Different Election were fully set forth
herein, and (c) waives any right he or she may have to consent to the Different
Identification Method or Different Election in question if for any reason the
Participant’s consent to such Different Identification Method or Different
Election is not legally effective.
5.3    Installments Rule. If any Participant or beneficiary has any right under
this Plan to “a series of installment payments that is not a life annuity”
(within the meaning of Treasury Regulation section 1.409A-2(b)(2)(iii)), then
such right shall be treated as a right to a series of separate payments within
the meaning of Treasury Regulation section 1.409A-2(b)(2)(iii).
5.4    General 409A Provisions. Any compensation that may be paid or provided
pursuant to this Plan is intended to qualify for an exclusion from Section 409A
of the Code or to comply with Section 409A of the Code, so that none of such
compensation will be includible in any Plan Participant’s federal gross income
pursuant to Section 409A(a)(1)(A) of the Code. This Plan shall be administered,
interpreted and construed to carry out such intention, and any provision of this
Plan that cannot be so administered, interpreted and construed shall to that
extent be disregarded. However, the Company and any other person or entity with
any responsibility for the Plan (including, but not limited to, the Board) do
not represent, warrant or guarantee that any compensation that may be paid or
provided pursuant to this Plan will not be includible in a Plan Participant’s
federal gross income pursuant to Section 409A(a)(1)(A) of the Code, nor do the
Company and other persons and entities with any responsibility for the Plan make
any other representation, warranty or guaranty to any Plan Participant as to the
tax consequences of this Plan or of participation in this Plan. If,
notwithstanding the foregoing, amounts are includible in a Plan Participant’s
federal gross income pursuant to Section 409A(a)(1)(A) of the Code, the payment
of benefits will be accelerated to the extent determined by the Committee and
permitted by Treasury Regulation section 1.409A-3(j)(vii).


--------------------------------------------------------------------------------






                                         
SECTION 6


ADMINISTRATION AND GENERAL PROVISIONS




6.1    Administration. The Committee shall have full power and authority to
interpret and construe the terms of this Plan, and to administer it, and the
Committee's interpretations and construction thereof, and actions thereunder,
including, but not limited to determining the amount or recipient of any
benefits to be made therefrom, shall be binding and conclusive on all persons
for all purposes. The Board, the Committee, the Benefits Committee, their
individual members, and such persons’ agents and representatives of the Board
shall not be liable to any person for any action taken or omitted in connection
with the interpretation and administration of this Plan unless attributable to
willful misconduct or lack of good faith.


6.2    Expenses of Administration. All expenses incurred in connection with the
execution of this Plan and in carrying out the provisions hereof shall be paid
by the Company.


6.3    Information from Participant. Each Participant shall furnish to the
Company such information as the Company may reasonably request for purposes of
the proper administration of the provisions of this Plan.


6.4    No Employment Rights. Nothing contained in the Plan shall be construed as
a contract of employment between the Company and a Participant, or as a right of
any Participant to be continued in the employment of the Company, or as a
limitation of the right of the Company to discharge any of its Participants,
with or without cause. Any benefit payable under this Plan shall not be deemed
salary, earnings, or other compensation to the Participant for the purpose of
computing benefits to which he may be entitled under any qualified retirement
plan or other arrangement of the Company for the benefit of its employees.


6.5    Restrictions on Alienation and Assignment. Neither a Participant nor any
other person having or claiming to have an interest under this Plan shall have
the right to assign, transfer, hypothecate, encumber, commute or anticipate any
interest in any payments hereunder, and such payments shall not in any way be
subject to any legal process to levy upon or attach the sum for payment of any
such claim against the Participant or other person.


6.6    Facility of Payment. If the Committee shall find, upon receipt of medical
evidence or legal representations satisfactory to the Committee, that any
Participant or other person to whom a benefit is payable is unable to care for
such person's affairs because of illness or accident, any payment due hereunder
(unless a prior and valid claim


--------------------------------------------------------------------------------


therefor shall have been made by a duly appointed guardian, conservator or other
legal representative) may be paid to such person’s spouse, child, parent or
brother or sister, or to any person or persons determined by the Committee to
have incurred expense for such Participant. Any payment shall be a complete
discharge of all liability hereunder.


6.7    Failure to Claim Amounts Payable. In the event that any amount shall
become payable hereunder to a person and, after written notice from the Company
mailed to such person's last known address as shown in the Company's records and
after diligent effort, the Company is unable to locate such person, the Company
shall apply to a court of competent jurisdiction for direction as to the
distribution of such amount.


6.8     Amendment and Termination. The Board reserves the right to amend and/or
terminate the Plan at any time for whatever reasons it may deem appropriate (or
for no reason), except that no such amendment or termination shall adversely
affect the benefits payable to any person who has begun to receive benefits
hereunder and no such amendment or termination may accelerate or defer the
payment of compensation except as permitted by Section 409A of the Code.


6.9    Gender and Number. All the words and terms used herein, regardless of the
number and gender in which they shall be used, shall be deemed to include any
other number, singular and plural, and any other gender, masculine and feminine,
as the context may require.


6.10    Law Applicable. This Plan shall be governed by the laws of the State of
Connecticut to the extent not superseded by federal law.


6.11    Delegation of Authority. The Board, the Committee, and the Benefits
Committee may delegate the responsibilities allocated to them under the terms of
this Plan to others, including, but not limited to, a Board delegation to the
Committee or the Benefits Committee, a Committee or Benefits Committee
delegation to one or more members, and a delegation by the Board or one of the
committees to Company employees. As long as the delegation is lawful, neither an
employee nor any other person shall have the right to raise any questions
relating to such delegation of authority and responsibility for interpreting,
construing, and administering the Plan.


6.12    Releases. Any provision of this Plan to the contrary notwithstanding,
each payment to a person hereunder shall be contingent on the person having
executed and delivered to the Company, at such time and times in advance of the
payment date as the Committee or its delegate may specify, any covenant
agreement and release of claims that the Committee or its delegate may require,
and on any such covenant and release of claims having become irrevocable by
their terms in advance of the payment date. Without limiting the generality of
the foregoing, the Committee or its delegate may require a covenant and release
to be executed and delivered to the Company within a specified period of time
following the Participant’s Separation from Service, and another release to be
executed and delivered to the Company within a specified period of time
following another event or date as the Committee or its delegate may specify.
Amounts


--------------------------------------------------------------------------------


not paid hereunder due to a failure to execute any covenant or release required
by the Committee shall be treated as forfeited.









